               Case 2:16-cr-00503-ER Document 58 Filed 12/05/19 Page 1 of 1




KAIRYS, RUDOVSKY, MESSING, FEINBERG & LIN LLP                                  Law Offices
                                                                               The Cast Iron Bu1ldmg
                                                                               718 Arch Street
                                                                               Smte 501 South
                                                                               Ph1ladelph1a, PA 19106

David Rudovsky                                                                 Phone (215) 925-4400
Paul Messmg                                                                    Fax    (215) 925-5365
Jonathan H Fernberg                                                            slm@krlawph1la com
SusanM Lm
Ilene Kalman (1985-1996)                                                       www krlawph!la com
David Ka1rys
 Of Counsel
Tanya Alexander
 Office Manager
                                                               December 5, 2019

                                                                   ~·---
The Honorable Eduardo C. Robreno


                                                                                   ~' Arr.. -.J~a.
Senior United States District Court Judge
United States Courthouse
601 Market St., Rm 15614
Philadelphia, PA 19106
       Via email: Ronald__ Vance@paed.uscourts.gov

                      Re:         United States v. Dino Paolucci, No. 16-cl{: t • / ( ,t.., "'- \ -

                                   1-a-./ r I   b&z           ~
Dear Judge Robreno:

       Sentencing in the above captioned-ma er is scLuled for December 10, 2019. In
                                                                                          <

preparation, I have made an appointment with Mr. Paolucci in my office today at 4:30 pm. M .
                                                                                                        7•
                                                                                                        '


Paolucci is on electronic monitoring and permitted out of his home between 9 am and 5 pm only.

        I request that the Court allow Mr. Paolucci to remain out for a later period today so that
he can come to my office for this legal appointment. The late afternoon time slot is the only time
that will accommodate all the schedules of those who need to be present.

         Mr. Paolucci's Pretrial Services Officer, Tara Sawicki, has indicated that Pretrial Services
is willing to allow Mr. Paolucci to remain out past his 5 pm curfew today, for purposes of a legal
appointment, provided that the Court provide verbal authorization. Therefore I request that the
Court authorize, possibly via a phone call or email from Chambers to Pretrial Services, this
request for Mr. Paolucci to come to my office at 4:30 fm and stay o~~ast his 5 pm curfew for, A
purposes of this 1¥gal appointment.                 ..a krl-..w.4.. ..,,.., ~ ~i'lf-..
""
   I
              )t.A..A. c::J cA.    ~--- .,_:c. r.
              'thank you in advance for your consideration.
                                                                Sincerely yours,

                                                                Isl Susan M. Lin

                                                                Susan M. Lin

Cc:           Pretrial Services Officer Tara Sawicki (Tara_Sawicki@paept.uscourts.gov)
